Loiselle, J.
The plaintiff filed a habeas corpus petition in the Superior Court in New Haven, alleging that as a result of a mittimus issued by a judge of the Superior Court, he was being held illegally in a community correctional center. From a judgment ordering the defendant to strike the mittimus from his administrative records upon the plaintiff’s execution of a promise to appear, unless the state held a hearing, the defendant has appealed.
The facts of the case as found by the court are not disputed: The plaintiff was arrested on June 2, 1976, on a narcotics charge. He was presented to the Court of Common Pleas and bound over to the Superior Court with bond set at $5000, which was subsequently reduced to $2500. A surety bond in the amount of $2500 was posted on the plaintiff’s behalf on July 7 by a licensed professional bondsman for a fee of $170 in cash. On October 1, while the plaintiff was released on bond on the narcotics charge, in an unrelated case he was sentenced by the Court of Common Pleas to serve consecutive terms of three months each on two larceny convictions. On October 12, while the plaintiff was incarcerated for the larceny convictions, the bondsman appeared before a judge of the Superior Court, in chambers, and requested a discharge from his obligations as surety to the plaintiff pursuant to General Statutes §§ 52-319 and 54-65 because he believed that the plaintiff intended to abscond. Under oath the bondsman gave as reasons for his belief that the plaintiff had failed to appear *149to answer charges in the Court of Common Pleas in cases in which an associate of the bondsman was surety; that the plaintiff’s mother and aunt, who were guarantors on the bond in those cases, had tried to take the plaintiff to court hut he ran away; and that they requested help from the two bondsmen, who finally caught the plaintiff after a chase.
Neither the plaintiff nor his counsel was notified of the bondsman’s intention to seek discharge of his obligations on the bond. Consequently, no opportunity to contest the application for discharge was afforded the plaintiff. No one hut the judge and the bondsman was present at the hearing on the bondman’s application, and no record or finding was made.
The judge on October 12 ordered the clerk of the Superior Court to issue a mittimus for the arrest and commitment of the plaintiff to a community correctional center, with bond set at $2500. As the plaintiff was already serving time in a correctional center on the larceny convictions, the immediate effects of the mittimus were to discharge the bondsman, to make the plaintiff ineligible for holiday furloughs and other release privileges while serving his sentence on the larceny convictions, and to hold him for trial on the narcotics charge at the expiration of the confinement portion of his sentence on January 5,1977.
Although the plaintiff’s bond was reduced from $2500 to $2000 on his motion, he lacked the funds to pay another bondsman’s fee. The plaintiff’s constitutional claim was first advanced in his application for a writ of habeas corpus. The trial court concluded that while the bondsman and the judge acted properly under General Statutes §§ 52-319 and *15054-65, those statutes are unconstitutional as violative of the due process clauses of the state and federal constitutions. The court ordered the defendant to strike the mittimus from his administrative records upon the plaintiff’s promise to appear in court on the narcotics charge, unless the state provided the plaintiff with a hearing before a judge within seven days and as a result of the hearing the judge found that the plaintiff in fact intended to abscond.
The initial issue to be addressed is that of mootness. Counsel stipulated to the fact that subsequent to the trial court’s judgment and while this appeal was pending, the plaintiff pleaded guilty to a lesser narcotics charge and was awaiting sentencing. It is argued that the controversy has, therefore, been rendered moot. We agree.
“It is a well-settled general rule that the existence of an actual controversy is an essential requisite to appellate jurisdiction; it is not the province of appellate courts to decide moot questions, disconnected from the granting of actual relief or from the determination of which no practical relief can follow.” Reynolds v. Vroom, 130 Conn. 512, 515, 36 A.2d 22; Harkins v. Driscoll, 165 Conn. 407, 409, 334 A.2d 901; Roy v. Mulcahy, 161 Conn. 324, 328, 288 A.2d 64. The question becomes, therefore, “what, if any, practical relief could follow from a determination of the . . . [defendant’s] appeal or what actual relief could be granted by this court.” Phaneuf v. Commissioner of Motor Vehicles, 166 Conn. 449, 452, 352 A.2d 291.
Because the plaintiff has already pleaded guilty to the charge for which he had posted bond, whatever relief an opinion of this court could have *151afforded the defendant is no longer relevant. The defendant’s authority to hold the plaintiff under the mittimus, which was successfully challenged by the habeas corpus petition, is no longer the basis for the plaintiff’s confinement. Consequently there exists no possibility that this opinion would afford the defendant any practical relief. The case, lacking in actual controversy, is moot.
The appeal is dismissed as moot, and the trial court is directed so to note on its records.
In this opinion House, C. J., and Speziaie, J., concurred.